ITEMID: 001-118970
LANGUAGEISOCODE: ENG
RESPONDENT: CYP;GRC
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: GUNESEL AND OTHERS v. CYPRUS AND GREECE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: George Nicolaou;Ineta Ziemele;Krzysztof Wojtyczek;Ledi Bianku;Päivi Hirvelä;Zdravka Kalaydjieva
TEXT: 1. The applicants state that they are nationals of the “Turkish Republic of Northern Cyprus”. Their names, dates of birth and places of residence are set out in the Annex. They are represented before the Court by Ms Y. Renda, a lawyer practising in Nicosia.
2. The facts of the cases may be summarised as follows. The applicants are relatives of Turkish-Cypriot men who went missing in either December 1963 or April-May 1964 during incidents of mounting tension and violence in which Turkish Cypriots or Turkish-Cypriot villages were targeted.
3. These men were listed as missing persons, the information being given to the Cypriot authorities, the Red Cross and the United Nations.
4. The remains of the missing men have been found during exhumations carried out by the United Nations Committee for Missing Persons (“CMP”) in 200610.
5. The Government have submitted that investigations had been commenced in all cases. The police had taken statements from relatives of the victims, taken steps to pursue investigation in the various localities and to trace police officers stationed there at the relevant time, to locate witnesses and to seek information from local inhabitants as to the transportation, murder and burial of the victims;
6. The applicants have submitted that it is not apparent that any progress has been made in the investigations and that they have not been given any copies of reports, witness statements or information gathered from various sources.
